Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/JP2015/081410.
The amendment filed on February 16, 2021 has been entered.
Claims 1, 3-4, 7, 10, 13, 16, 22-27, and 29-32 are pending.

Election/Restrictions
Applicant elected without traverse of Group I with a species election of the amadoriase of SEQ ID NO:1 as the parent amadoriase and amino acid modification at position 80 as the amino acid modification made in the parent amadoriase and sodium dodecanoylsarcosinate as the surfactant in the reply filed on April 17, 2019.
Claims 4, 7, 10, 13, 16, 24-25, and 30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 17, 2019.
The elected species, modified amadoriase of SEQ ID NO:1, wherein the modified amadoriase has the K80R/N/Q/H, is free of the prior art.  Therefore, examination was extended to a subsequent species, modified amadoriase of SEQ ID NO:1, wherein the modified amadoriase has E44K/R/H and/or E340K/R/H, which is disclosed in the prior art (Masakari – US 2016/0186232). The amendment filed on June 29, 2020 deleted the 1, wherein the modified amadoriase has an amino acid substitution at position 3, 4, 9, 12, 13, 28, 30, 77, 172, 175, 194, 204, 279, 286, or 338, which is free of the prior art.  Therefore, search and examination was extended to a subsequent species, modified amadoriase of SEQ ID NO:94, when aligned with SEQ ID NO:1, the modified amadoriase has 9S and 71L substitutions, which is disclosed in the prior art.  Therefore, search and examination was not extended to a subsequent species.  

Response to Arguments
 	Applicant’s amendment and arguments filed on February 16, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Rejections - 35 USC § 112
 
 Applicant’s arguments, see pages 13-17, filed February 16, 2021, with respect to claims 1, 3, 22-23, 26-27, 29, and 31-32 have been fully considered and are persuasive.  The rejection of claims 1, 3, 22-23, 26-27, 29, and 31-32 under 35 U.S.C. 112(a) or  has been withdrawn.  

Applicant’s arguments, see pages 18-26, filed February 16, 2021, with respect to claims 1, 3, 22-23, 26-27, 29, and 31-32 have been fully considered and are persuasive.  The rejection of claims 1, 3, 22-23, 26-27, 29, and 31-32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Newly amended claim 1 no longer recites the amino acid substitution at position 71.  Ikebukuro does not teach or suggest one or more of the amino acid substitutions recited in claim 1.  Therefore, the rejection of claim(s) 1, 3, 22-23, and 26 under 35 withdrawn.

In view of the cancellation of claims 33-34, the rejection of claim(s) 33-34 under 35 U.S.C. 102(a)(1) as being anticipated by Ichiyanagi (WO 2013/162035 – form PTO-892) has been withdrawn.  

In view of the cancellation of claims 33-34, the rejection of claim(s) 33-34 under 35 U.S.C. 102(a)(2) as being anticipated by Ichiyanagi (US 2015/0118700 –  form PTO-892) has been withdrawn.   

Claim(s) 1, 3, 22-23, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (Alteration of Substrate Specificity of Fructosyl-Amino Acid Oxidase from Ulocladium sp. JS-103.  JOURNAL OF BIOSCIENCE AND BIOENGINEERING, Vol. 102, No. 3, 241–243. 2006 – form PTO-1449).
Regarding claims 1 and 3, Fujiwara discloses a modified Ulocaldium sp. JS-103 fructosyl-amino acid oxidase having activity on α-fructosyl valine (abstract, page 241, and Table 1).  The specification of the instant application (page 2) defines an amadoriase as an enzyme that catalyzes oxidation of iminodiacetic acid or a derivative thereof, which encompasses fructosyl-valine.  Therefore, the modified fructosyl-amino acid oxidase of Fujiwara is a modified amadoriase.  Wild-type Ulocaldium sp. JS-103  fructosyl-amino acid oxidase/amadoriase has 93.1% sequence identity to SEQ ID NO:94 of the instant application (see Sequence Alignment #1 below).  Since the In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Figzgerald et al., 205 USPQ 594.  Therefore, the residual activity recited in claim 1 is an inherent characteristic that necessarily flows from placing the modified fructosyl-amino acid oxidase/amadoriase of Fujiwara in a composition comprising of sodium dodecanoylsarcosinate.  A composition comprising sodium dodecanoylsarcosinate and the modified fructosyl-amino acid oxidase/amadoriase of Coniochaeta) or not.  Therefore, whether the claimed product is derived from a Coniochaeta amadoriase or obtained from any source, as long as the resulting product has the structural limitations recited in the claims (having at least 90% sequence identity to SEQ ID NO:94), the product is still the same and is within the scope of the claimed invention.   Regarding claim 23, the modified fructosyl-amino acid oxidase/amadoriase of Fujiwara comprises the amino acid sequence of SEQ ID NO:94 of the instant application and further comprising the 9S substitution.  Regarding claim 26, Fujiwara discloses a composition for use in measuring glycated hemoglobin comprising the modified fructosyl-amino acid oxidase/amadoriase (page 242).  Therefore, the reference of Ikebukuro anticipates claims 1, 3, 22-23, and 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Newly amended claim 1 no longer recites the amino acid substitution at position 71.  Ikebukuro and Ichiyanagi do not teach or suggest one or more of the amino acid substitutions recited in claim 1. Therefore, the rejection of claim 1, 3, 22-23, and 26 under 35 U.S.C. 103 as being unpatentable over Ichiyanagi (WO 2012/018094 – form PTO-1449 or US 9,062,286 – form PTO-892) and Ikebukuro (US 8,497,083 – form PTO-892) and the rejection of claims 27, 29, and 31-34 under 35 U.S.C. 103 as being unpatentable over Ichiyanagi I (WO 2012/018094 – form PTO-1449 or US 9,062,286 – form PTO-892) and Ikebukuro (US 8,497,083 – form PTO-892) as applied to claims 1, 3, 22-23, and 26 above, and further in view of Ichiyanagi II (WO 2013/162035 – form PTO-892) have been withdrawn. 

Claims 1, 3, 22-23, 26-27, 29, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (Alteration of Substrate Specificity of Fructosyl-Amino Ulocladium sp. JS-103.  JOURNAL OF BIOSCIENCE AND BIOENGINEERING, Vol. 102, No. 3, 241–243. 2006 – form PTO-1449) and Ichiyanagi (WO 2013/162035 – cited previously on form PTO-892.  US 2015/0118700, which is the national stage US application of WO 2013/162035 is used as the English translation). 
Regarding claims 1 and 3, Fujiwara discloses a modified Ulocaldium sp. JS-103 fructosyl-amino acid oxidase having activity on α-fructosyl valine (abstract, page 241, and Table 1).  The specification of the instant application (page 2) defines an amadoriase as an enzyme that catalyzes oxidation of iminodiacetic acid or a derivative thereof, which encompasses fructosyl-valine.  Therefore, the modified fructosyl-amino acid oxidase of Fujiwara is a modified amadoriase.  Wild-type Ulocaldium sp. JS-103  fructosyl-amino acid oxidase/amadoriase has 93.1% sequence identity to SEQ ID NO:94 of the instant application (see Sequence Alignment #1 below).  Since the modified fructosyl-amino acid oxidase/amadoriase of Fujiwara consists of a single amino acid mutation, the modified fructosyl-amino acid oxidase/amadoriase of Fujiwara has at least 90% sequence identity to SEQ ID NO:94 of the instant application.  Further, regarding claim 1 (f) and claim 3 (A)(f) and (B), when aligned with the amino acid sequence of SEQ ID NO:1 of the instant application, the modified fructosyl-amino acid oxidase/amadoriase of Fujiwara has a Ser at the position corresponding to 9 and a Leu at the position corresponding to 71 of SEQ ID NO:1 of the instant application (see Sequence Alignment #2 below).   Regarding the property of having an increased residual activity of claims 1 and 32, since the modified fructosyl-amino acid oxidase/amadoriase contains all of the required structural requirements of the instant claim, absent a showing otherwise the Examiner takes the position that the modified fructosyl-amino In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Figzgerald et al., 205 USPQ 594.  Therefore, the residual activity recited in claims 1 and 32 is an inherent characteristic that necessarily flows from placing the modified fructosyl-amino acid oxidase/amadoriase of Fujiwara in a composition comprising of cholate or sodium dodecanoylsarcosinate.  A composition comprising cholate or sodium dodecanoylsarcosinate and the modified fructosyl-amino acid oxidase/amadoriase of Fujiwara inherently results in the residual activity recited in claim 1 or  32 even if the prior art did not discuss or recognize such a property.  See MPEP 2112.   Regarding claim 22, the instant claims are drawn to a product, which may be produced by the recited starting material (Coniochaeta) or not.  Therefore, whether the claimed product is derived from a Coniochaeta amadoriase or obtained from any source, as long as the resulting product has the structural limitations recited in the claims (having at least 90% sequence identity to SEQ ID NO:94), the product is still the same and is within the scope of the claimed invention.   Regarding claim 23, the modified fructosyl-amino acid oxidase/amadoriase of Fujiwara comprises the amino acid sequence of SEQ ID NO:94 of the instant application and further comprising the 9S substitution.  Regarding claim 26, Fujiwara discloses a composition for use in measuring glycated hemoglobin comprising the modified fructosyl-amino acid oxidase/amadoriase (page 242). 
Fujiwara does not disclose a composition comprising the modified fructosyl-amino acid oxidase/amadoriase and an anionic surfactant recited in claim 29 or cholate.
Regarding claims 27, 29, and 31, Ichiyanagi discloses a composition comprising amadoriase having activity on fructosy-valine and cholate/cholic acid salt ([0350]).  
Therefore, combining the above references, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to make a composition comprising of buffers and surfactant, such as cholate, and the modified fructosyl-amino acid oxidase/amadoriase of Fujiwara.  One having ordinary skill in the art would have been motivated to do so in order to stabilize the modified fructosyl-amino acid oxidase/amadoirase of Fujiwara.  One having ordinary skill in the art would have had a reasonable expectation of success since storing an enzyme in buffers and surfactants were well known and routine in the art.
Therefore, the above references render claims 1, 3, 22-23, 26-27, 29, and 31-32 prima facie obvious. 

Other Relevant Art
US 9,062,286 (cited previously on form PTO-892), US 9,708,586 (form PTO-892), US 10,619,183 (form PTO-892), US 10,767,211 (form PTO-892), and US 10,934,530 (form PTO-892) disclose mutant amadoriase of having at least 90% sequence identity to SEQ ID NO:1, 94, or 110 of the instant application but do not teach or suggest the amino acid substitutions recited in claims 1 or 3 of the instant application.

Conclusion

Claims 1, 3-4, 7, 10, 13, 16, 22-27, and 29-32 are pending.
Claims 4, 7, 10, 13, 16, 24-25, and 30 are withdrawn.
Claims 1, 3, 22-23, 26-27, 29, and 31-32 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is 571-272-0935.  The examiner can normally be reached M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        
Sequence alignment 1: “Qy”: SEQ ID NO:94 of the instant application. “Db”: Ulocaldium sp. JS-103 fructosyl-amino acid oxidase (AB255132)


Q1XG30_9PLEO
ID   Q1XG30_9PLEO            Unreviewed;       441 AA.
AC   Q1XG30;
DT   02-MAY-2006, integrated into UniProtKB/TrEMBL.
DT   02-MAY-2006, sequence version 1.
DT   11-DEC-2019, entry version 32.
DE   SubName: Full=Fructosyl amino acid oxidase {ECO:0000313|EMBL:BAE93140.1};
GN   Name=faoA {ECO:0000313|EMBL:BAE93140.1};
OS   Ulocladium sp. JS-103.
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Pezizomycotina; Dothideomycetes;
OC   Pleosporomycetidae; Pleosporales; Pleosporineae; Pleosporaceae; Alternaria;
OC   Alternaria sect. Ulocladium.
OX   NCBI_TaxID=378738 {ECO:0000313|EMBL:BAE93140.1};
RN   [1] {ECO:0000313|EMBL:BAE93140.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=103 {ECO:0000313|EMBL:BAE93140.1};
RA   Sumitani J., Fujiwara M., Yoshioka I., Kouzuma T., Imamura S., Arai M.,
RA   Kawaguchi T.;
RT   "Fructosyl amino acid oxidase from Ulocladium sp. JS-103.";
RL   Submitted (MAR-2006) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AB255132; BAE93140.1; -; Genomic_DNA.
DR   GO; GO:0016491; F:oxidoreductase activity; IEA:InterPro.
DR   Gene3D; 3.50.50.60; -; 1.
DR   InterPro; IPR006076; FAD-dep_OxRdtase.
DR   InterPro; IPR036188; FAD/NAD-bd_sf.
DR   Pfam; PF01266; DAO; 1.
DR   SUPFAM; SSF51905; SSF51905; 1.
PE   4: Predicted;
KW   Coiled coil {ECO:0000256|SAM:Coils}.
FT   DOMAIN          10..390
FT                   /note="DAO"
FT                   /evidence="ECO:0000259|Pfam:PF01266"
FT   COILED          104..124
FT                   /evidence="ECO:0000256|SAM:Coils"
SQ   SEQUENCE   441 AA;  48361 MW;  9B3ABF7AA183E9B6 CRC64;

  Query Match             93.1%;  Score 2180.5;  DB 20;  Length 441;
  Best Local Similarity   92.1%;  
  Matches  406;  Conservative   20;  Mismatches   14;  Indels    1;  Gaps    1;


Qy          1 MAPSRANTSVIVVGGGGTIGSSTALHLVRSGYTPSNITVLDTYPIPSAQSAGNDLNKIMG 60
              |||:||| ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAPNRANISVIVVGGGGTIGSSTALHLVRSGYTPSNITVLDTYPIPSAQSAGNDLNKIMG 60

Qy         61 IRLRNKVDLQLSLEARQMWREDDLFKEYFHNTGRLDCAHGEEGLADLRQAYQALLDANAG 120
              ||||||||||||||||||| |||||||||| ||||||||||:|||||:||||||||||||
Db         61 IRLRNKVDLQLSLEARQMWTEDDLFKEYFHKTGRLDCAHGEKGLADLKQAYQALLDANAG 120

Qy        121 LEETTEWLDSEDEILKKMPLLDREQIKGWKAVYSQDGGWLAAAKAINAIGEYLRAQGVKF 180
              || |||||||||:||:|||||:|:||||||||:|:||||||||||||||| :|| |||||
Db        121 LEATTEWLDSEDKILEKMPLLNRDQIKGWKAVFSEDGGWLAAAKAINAIGRFLRDQGVKF 180


              ||||||||||||||||||:|||||||||||||||||||||||| ||||:|||||||||||
Db        181 GFGGAGSFKQPLLAEGVCVGVETVDGTRYYADKVVLAAGAWSPALVDLQDQCVSKAWVYA 240

Qy        241 HIQLTPEEAAEYKNVPVVYNGDVGFFFEPDEHGVIKVCDEFPGFTRFKQHQPYGAKAPKR 300
              ||||:| ||||||||||||||||||||||||:||||||||||||||||||||:|| ||||
Db        241 HIQLSPSEAAEYKNVPVVYNGDVGFFFEPDEYGVIKVCDEFPGFTRFKQHQPFGASAPKR 300

Qy        301 ISVPRSAAKHPTDTYPDASEKSIRKAIA TFLPKFTEKELFNRHLCWCTDTADAALLMCEH 360
              |||||||||||||||||||| |||||||||||||||||:|||||||||||||||||||||
Db        301 ISVPRSAAKHPTDTYPDASEVSIRKAIA TFLPKFTEKEVFNRHLCWCTDTADAALLMCEH 360

Qy        361 PEWKNFVLATGDSGHTFKLLPNIGKHVVELLEGTLAEDLAHAWRWRPGTGDALKSRRAAP 420
              ||||||||||||||||||||||||||||||||||||:|||||||||||||||||||||| 
Db        361 PEWKNFVLATGDSGHTFKLLPNIGKHVVELLEGTLADDLAHAWRWRPGTGDALKSRRAAR 420

Qy        421 AKDLADMPGWKHD-DVVKSKL 440
              |||||||||| || :  ::||
Db        421 AKDLADMPGWNHDGEAPRAKL 441


Sequence alignment 2: “Qy”: SEQ ID NO:1 of the instant application. “Db”: Ulocaldium sp. JS-103 fructosyl-amino acid oxidase (AB255132)

Qy          1 MTSNRADTRVIVVGGGGTIGSSTALHLVRSGYAPANITVLDTFEIPSAQSAGHDLNKIMG 60
              |  |||:  ||||||||||||||||||||||| |:|||||||: ||||||||:|||||||
Db          1 MAPNRANISVIVVGGGGTIGSSTALHLVRSGYTPSNITVLDTYPIPSAQSAGNDLNKIMG 60

Qy         61 IRLRNKVDLQMSLEARQMWKEDELFQPFFHNTGRMDCEHTPEGIEDLKKQYQALHDAGAG 120
              ||||||||||:|||||||| ||:||: :|| |||:|| |  :|: |||: |||| || ||
Db         61 IRLRNKVDLQLSLEARQMWTEDDLFKEYFHKTGRLDCAHGEKGLADLKQAYQALLDANAG 120

Qy        121 LEKTHAWLDNEDEILSKMPLLQRDQIQGWKAIWSQDGGWLAAAKAINAIGQFLKERGVKF 180
              || |  |||:||:|| ||||| ||||:||||::|:|||||||||||||||:||:::||||
Db        121 LEATTEWLDSEDKILEKMPLLNRDQIKGWKAVFSEDGGWLAAAKAINAIGRFLRDQGVKF 180

Qy        181 GFGGAGSFKQPLFDDEGTTCIGVETADGTKYYADKVVLAAGAWSPTLVDLEDQCCSKAWV 240
              ||||||||||||   ||  |:|||| |||:||||||||||||||| ||||:||| |||||
Db        181 GFGGAGSFKQPLL-AEG-VCVGVETVDGTRYYADKVVLAAGAWSPALVDLQDQCVSKAWV 238

Qy        241 YAHIQLTPEEAAEYKGVPVVYNGEFGFFFEPDEFGVIKVCDEFPGFSRFKEHQPYGAPSP 300
              ||||||:| |||||| |||||||: ||||||||:||||||||||||:|||:|||:|| :|
Db        239 YAHIQLSPSEAAEYKNVPVVYNGDVGFFFEPDEYGVIKVCDEFPGFTRFKQHQPFGASAP 298

Qy        301 KRISVPRSHAKHPTDTYPDASEVSIKKAIA TFLPRFQDKELFNRALCWCTDTADAALLMC 360
              |||||||| ||||||||||||||||:||||||||:| :||:||| |||||||||||||||
Db        299 KRISVPRSAAKHPTDTYPDASEVSIRKAIA TFLPKFTEKEVFNRHLCWCTDTADAALLMC 358

Qy        361 EHPKWKNFILATGDSGHSFKILPNVGKYVVELIEGRLPEEMAYQWRWRPG-GDALKSRRA 419
              |||:||||:||||||||:||:|||:||:||||:|| | :::|: |||||| |||||||||
Db        359 EHPEWKNFVLATGDSGHTFKLLPNIGKHVVELLEGTLADDLAHAWRWRPGTGDALKSRRA 418

Qy        420 APPKDLADMPGWKHD 434
              |  ||||||||| ||
Db        419 ARAKDLADMPGWNHD 433